DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice as to Grounds of Rejection and Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matter
Each of claims 8 and 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of its base claim and any intervening claims set forth in this action and if rewritten to overcome all the objection(s) and/or rejection(s) set forth below in this action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 10-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dellinger (US Patent Application Publication 2014/0282011 A1 hereinafter Dellinger) in view of Shakib et al (US Patent Application Publication 2015/0078680 A1 hereinafter Shakib).

With regard to claims 1, 10, 11, Dellinger teaches a method, an electronic device, a non-transitory computer-readable storage medium respectively, comprising: 
at a device with a display <fig 1A item 112>: 
displaying, on the display, a first user interface that includes a plurality of visual media items <fig 5A show a user interface with media items displayed para 0169-0170>; 
while displaying the plurality of visual media items, receiving a first user input <user can select a month fig 5A item 512 para 0169>; 
in response to receiving the first user input: 
concurrently displaying, on the display <fig 5H>: 
a second user interface that includes an affordance associated with a portion of the plurality of media items that share a set of common characteristics, wherein the affordance includes an image representative of the portion of the plurality of media items and selected from the portion of the plurality of media items that share a set of common characteristics <a second user interface figs 5F-5H is shown where media with common characteristics such as mon or event can be shown para 0175-0178>; and 
receiving a second user input corresponding to selection of the affordance < fig 5C tap gesture can be applied para 0171, 0172>; and
in response to receiving the second user input, displaying, on the display, a detail user interface that includes the portion of the plurality of media items <additional events for Hawaii vacation can be shown fig 5C items 518b and 518c for item 502b para 0172>.
Dellinger does not appear to explicitly disclose remaining limitations of this claim. 
In the same field of endeavor, Shakib teaches 
a textual identifier overlaid with the affordance, wherein the textual identifier is automatically determined based on context from the set of common characteristics <textual identifier is determined (name) and overlaid on the affordance based on the context of commonly taking a tour fig 11 para 0093-0095>;
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Dellinger, Shakib before him/her before the effective filing date of the claimed invention, to modify the teachings of Dellinger to include the teachings of Shakib, in order to obtain limitations taught by Shakib.  One would have been motivated to make such a combination because it efficiently provides displaying additional info of interest as needed.
 a display (claim 10) <gig 1A item 112>; 
one or more processors (claim 10) <fig 1A item 120>; 
memory (claim 10) <fig 1A item 102>; and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions (claim 10) <para 0007>

With regard to claim 2, this claim depends upon claim 1, which is rejected above. In addition, Shakib teaches the method further comprising: 
identifying one or more faces in the image representative of the portion of the plurality of media items <faces can be recognized fig 11, fig 15 para 0093-0094>; and 
adjusting location of the textual identifier with respect to the one or more identified faces in the image representative of the portion of the plurality of media items so that the textual identifier does not overlap the one or more identified faces <textual identification such as name can be displayed over or below the image of a person figs 11, 15>.

With regard to claim 4, this claim depends upon claim 1. Which is rejected above. In addition, Dellinger teaches the method further comprising: 
identifying one or more faces in the image representative of the portion of the plurality of media items, wherein identifying one or more faces in the image representative of the portion of the plurality of media items includes one or both of <para 0198>:
analyzing the image representative of the portion of the plurality of media items using a face detection algorithm, and 
using information associated with the image representative of the portion of the plurality of media items <metadata can be used for face recognition para 0198>.
  
With regard to claim 5, this claim depends upon claim 1, which is rejected above. In addition, Dellinger teaches wherein the textual identifier includes one or more words that explain relevance of the plurality of media items to the context from the set of common characteristics <fig 5A items 506 a-d, 508 a-d show textual description pertinent to media items>.
  
With regard to claim 6, this claim depends upon claim 1, which is rejected above. In addition, Dellinger teaches wherein the context from the set of common characteristics is based on one or more of: 
one or more time ranges; 
a particular day of year or holiday <fig 5A New Year’s Party>; 
one or more geographic locations <fig 5A geographic location - San Jose)>; and 
at least one name of a person identified from one or more faces in the image representative of the portion of the plurality of media items.


Claims 3, 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dellinger in view of Shakib in view of Chandhri (US Patent Application Publication 2008/0062141 A1 hereinafter Chandhri).

With regard to claim 3, this claim depends upon claim 1. Which is rejected above. In addition, Shakib teaches the method further comprising: 
identifying one or more faces in the image representative of the portion of the plurality of media items <faces can be recognized fig 11, fig 15 para 0093-0094>; and 
In the same field of endeavor, Chandhri teaches
modifying the image representative of the portion of the plurality of media items with respect to the textual identifier so that the textual identifier does not overlap the one or more identified faces <images can be adjusted so that image identifier can be placed underneath the image para 0104>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Dellinger, Shakib, Chandhri before him/her before the effective filing date of the claimed invention, to modify the teachings of Dellinger, Shakib to include the teachings of Chandhri, in order to obtain limitations taught by Chandhri.  One would have been motivated to make such a combination because it makes the image outstand on a display.

With regard to claim 7, this claim depends upon claim 1. Which is rejected above. Dellinger, Shakib do not appear to disclose limitations of this claim.
In the same field of endeavor, Chandhri teaches the method further comprising: 
scaling the image representative of the portion of the plurality of media items <image can be scaled para 0247>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Dellinger, Shakib, Chandhri before him/her before the effective filing date of the claimed invention, to modify the teachings of Dellinger, Shakib to include the teachings of Chandhri, in order to obtain limitations taught by Chandhri.  One would have been motivated to make such a combination because various it provides various image effects.

Conclusion
The prior art made of record (see PTO-892) and not relied upon is considered pertinent to applicant's disclosure:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANIL K BHARGAVA/Primary Examiner, Art Unit 2173